J-S59030-14

NON-PRECEDENTIAL DECISION             SEE SUPERIOR COURT I.O.P. 65.37

ELI NASSAR,                             :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                 Appellee               :
                                        :
         v.                             :
                                        :
STEVE ATUAHENE,                         :
                                        :
                 Appellant              :     No. 730 EDA 2014

                     Appeal from the Order January 14, 2014
              in the Court of Common Pleas of Philadelphia County
                   Civil Division at No(s): July 2013 No. 2330

BEFORE: SHOGAN, LAZARUS, and STRASSBURGER,* JJ.

DISSENTING MEMORANDUM BY STRASSBURGER, J.:FILED SEPTEMBER 16, 2014

     I respectfully dissent.



appeal, citing to                                                     , 879

A.2d 223 (Pa. Super 2005) (Forest Highlands).            In my view, Forest

Highlands does not dictate such a harsh result.

     The appellant in Forest Highlands never served the trial court with a

copy of her Pa.R.A.P. 1925(b) statement. Due to this oversight, this Court

                                                                       all of

her appellate issues on appeal.     Here, Appellant timely filed his 1925(b)

statement, and unlike the appellant in Forest Highlands, he served the

trial court with that statement, albeit two days late.     Because Appellant




* Retired Senior Judge assigned to the Superior Court.
J-S59030-14

served the trial court with his Pa.R.A.P. 1925(b) statement, I would address
                                                      1




1
   My conclusion that quashing this appeal is unnecessarily harsh is bolstered
by the fact that this Court will not quash an appeal when an appellant timely
files a notice of appeal but never serves the notice of appeal on the trial
court. Meadows v. Goodman, 993 A.2d 912, 914 (Pa. Super. 2010).


                                    -2-